May 01, 2009


Mr. William David George
Connelly Baker Wotring LLP
700 JPMorgan Chase Tower
600 Travis Street
Houston, TX 77002
Ms. Julia Hamill Murray
Office of the Attorney General
P.O. Box 12548 (MC 012)
Austin, TX 78711-2548

RE:   Case Number:  08-0506
      Court of Appeals Number:  07-07-00163-CV
      Trial Court Number:  94,198-00-A

Style:      MICHAEL LOU GARRETT
      v.
      JACK M. BORDEN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Caroline       |
|   |Woodburn           |
|   |Ms. Peggy Culp     |
|   |Ms. Marcy Hogan    |
|   |Greer              |